DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0083728, filed on 2017/06/30.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-6, 8-10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10684698. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application directs toward a display unit while the patent directs toward an input device.



Instant Application 16/863394
US Patent No. 10684698
1. A display unit comprising:
a first metal pattern layer comprising a 
plurality of first conductive lines;
a first insulating layer disposed on the 
first metal pattern layer,
a second metal pattern layer positioned above the first insulating layer and comprising a plurality of second conductive lines;
a second insulating layer disposed on the second metal pattern layer; and
an anti-reflection pattern layer disposed directly on an upper surface of the 

wherein the anti-reflection pattern layer comprises a metal oxide having an empirical formula of MoaXbOc, where a and c are rational numbers greater than zero, b is a rational number greater than zero, and X includes at least one element 
selected from tantalum (Ta), vanadium (V), niobium (Nb), zirconium (Zr), 
tungsten (W), hafnium (Hf), titanium (Ti), or rhenium (Re),
wherein a proportion of X atoms in the metal oxide is from 1% to 7%.
input sensing unit comprising:
a first metal pattern layer comprising a plurality of first conductive lines …;
a first insulating layer disposed on the first metal pattern layer;  
a second metal pattern layer positioned above the first insulating layer and 
comprising a plurality of second conductive lines …;
a second insulating layer disposed 
on the second metal pattern layer; … and an anti-reflection pattern layer disposed directly on an upper surface of the 


wherein the anti-reflection pattern layer comprises a metal oxide having an empirical formula of MoaXbOc, where a and c are rational numbers greater than zero, b is a rational number greater than zero, and X includes at least one element 
selected from tantalum (Ta), vanadium (V), niobium (Nb), zirconium (Zr), 
tungsten (W), hafnium (Hf), titanium (Ti), or rhenium (Re),
wherein a proportion of X atoms in the metal oxide is from 1% to 7%.

2. The input sensing unit of claim 1, wherein the anti-reflection pattern 
layer has a thickness of from 300 Å to 700 Å.
3. The display unit of claim 1, wherein at least one of the first and second 
metal pattern layers comprises at least one of molybdenum (Mo), aluminum (Al), 
or titanium (Ti).
3. The input sensing unit of claim 1, wherein at least one of the first and second metal pattern layers comprises at least one of molybdenum (Mo), aluminum (Al), or titanium (Ti).

wherein at least one of the first and second insulating layers comprises at least one of silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiOxNy), titanium oxide (TiO2), or aluminum oxide (Al2O3).
4. The input sensing unit of claim 1,
wherein at least one of the first and second insulating layers comprises at least one of silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiOxNy), titanium oxide (TiO2), or aluminum oxide (Al2O3).
5. The display unit of claim 1, further comprising:
an active pattern layer (APL); and
an active insulating layer (AIL) disposed on the active pattern layer,
wherein the first metal pattern layer is disposed on the active insulating layer, and part of each of the first and second metal pattern layers overlaps at least part of the active pattern layer along the direction orthogonal to the upper surface of the anti-reflection pattern layer.
5. The input sensing unit of claim 1, further comprising:
an active pattern layer; and
an active insulating layer disposed on the active pattern layer,
wherein the first metal pattern layer is disposed on the active insulating layer, and part of each of the first and second metal pattern layers overlaps at least part of the active pattern layer along the direction orthogonal to the upper surface of the anti-reflection pattern layer.
6. The display unit of claim 5,
wherein the first metal pattern layer is disposed above the active pattern layer, and the second metal pattern layer is 


a display panel on which a plurality of pixels is defined; and
a first electrode disposed on the second insulating layer and electrically connected to the second metal pattern layer,
wherein the anti-reflection pattern layer is disposed on the display panel, and is configured to electrically connect a first electrode to the second metal pattern layer.
8.  A display device comprising:
a display panel on which a plurality of 
pixels are defined;
8. The display unit of claim 7,
wherein the first and second metal pattern layers do not overlap the pixels along the direction orthogonal to the upper surface of the anti-reflection pattern layer.
9. The display device of claim 8,
wherein the first and second metal pattern layers do not overlap the pixels along the direction orthogonal to the upper surface of the anti-reflection pattern layer.
9. The display unit of claim 7,




disposed on the display panel; and
an adhesive member (OCA) disposed between the display panel and the window layer.
15. The display device of claim 8, further comprising:
a window layer disposed on the input sensing unit; and
an adhesive member which disposed between the input sensing unit and the window layer ….
11. The display unit of claim 7, wherein a side surface of the first and second metal pattern is aligned to a side surface of the anti-reflection pattern layer in a same plane.

12. A method of manufacturing a display unit, the method comprising:

forming an active pattern layer (APL) and an active insulating layer (AIL) which 
substantially covers the active pattern layer on a base layer (BL);
forming a first metal layer (ML1) and an anti-reflection material layer (RML) which 

forming a first metal pattern layer (MPL1) which comprises a plurality of first 
conductive lines and a first anti-reflection pattern layer which has the same pattern as the first metal pattern layer by substantially simultaneously etching the first metal layer and the anti-reflection material layer;
forming a first insulating layer (IL1) on the active insulating layer to substantially cover the first metal pattern layer and the first anti-reflection pattern layer,
forming a second metal layer (ML2) and an anti-reflection material layer (RML) which substantially covers the second metal layer on the first insulating layer, and
forming a second metal pattern layer (MPL2) comprising a plurality of second conductive lines and a second anti-reflection pattern layer which has the 
wherein part of the first metal pattern layer overlaps at least part of the active pattern layer along a direction orthogonal to an upper surface of the base layer, and part of the second metal pattern layer overlaps at least part of the active pattern layer along the direction orthogonal to the upper surface of the base layer,
wherein the anti-reflection material layer comprises a metal oxide having an empirical formula of MoaXbOc, where a and c are rational numbers greater than zero, b is a rational number equal to or greater than zero, and X includes at least one element selected from tantalum (Ta), 
vanadium (V), niobium (Nb), zirconium (Zr), tungsten (W), hafnium (Hf), 
titanium (Ti), or rhenium (Re).
input sensing unit, the method 
comprising:
forming an active pattern layer and an active insulating layer which substantially covers the active pattern layer on a base layer;
forming a first metal layer and an anti-reflection material layer which 
forming a first metal pattern layer which comprises a plurality of first conductive lines … and a first anti-reflection pattern layer which has the same pattern as the first metal pattern layer by substantially 
simultaneously etching the first metal layer and the anti-reflection material 
layer;
forming a first insulating layer on the active insulating layer to substantially cover the first metal pattern layer and the first anti-reflection pattern layer;
forming a second metal layer and an anti-reflection material layer which substantially covers the second metal layer on the first insulating 
layer; and
forming a second metal pattern layer comprising a plurality of second conductive lines …and a second anti-reflection pattern layer which has the 
wherein part of the first metal pattern layer overlaps at least part of the active pattern layer along a direction orthogonal to an upper surface of the base layer, and part of the second metal pattern layer overlaps at least part of the active pattern 
layer along the direction orthogonal to the upper surface of the base layer, 
wherein the anti-reflection material layer comprises a metal oxide having an 
empirical formula of MoaXbOc, where a and c are rational numbers greater than zero, b is a rational number equal to or greater than zero, and X includes at least one element selected from tantalum (Ta), vanadium (V), niobium (Nb), zirconium (Zr), tungsten (W), hafnium (Hf), titanium (Ti), or rhenium (Re).

forming a second insulating layer on the first insulating layer to cover the second metal pattern layer and the second anti-reflection pattern layer;
forming a contact hole in the second 
insulating layer to partially expose the second metal pattern layer or the 
second anti-reflection pattern layer; and
forming a first electrode, which is 
electrically connected to the second metal pattern layer through the contact hole, on the second insulating layer.
17. The method of claim 16, further comprising:
forming a second insulating layer on the first insulating layer to cover the second metal pattern layer and the second anti-reflection pattern layer;
forming a contact hole in the second insulating layer to partially expose the second metal pattern layer or the second anti-reflection pattern layer; and
forming a sensing electrode, which is electrically connected to the second metal pattern layer through the contact hole, on the second insulating layer.
14. The method of claim 12, wherein the proportion of X atoms in the metal oxide is from 1% to 7%.
18. The method of claim 16, wherein a proportion of X atoms in the metal 
oxide is from 1% to 7%
15. The method of claim 12, wherein at least one of the first and second metal pattern layers comprises at least one of molybdenum (Mo), aluminum (Al), or titanium (Ti).
19. The method of claim 16, wherein at least one of the first and second metal pattern layers comprises at least one of molybdenum (Mo), aluminum (Al), or titanium (Ti).

insulating layers comprises at least one of silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiOxNy), titanium oxide (TiO2), or aluminum oxide (Al2O3).
20. The method of claim 16, wherein at least one of the first and second 
insulating layers comprises at least one of silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiOxNy), titanium oxide 
(TiO2), or aluminum oxide Al2O3).


4.	Claims 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10684698 in view of KIM et al. (US Patent/PGPub. No. 20130341651).

Regarding Claim 7, U.S. Patent No. 10684698 recites a display panel on which a plurality of pixels are defined.
However, U.S. Patent No. 10684698 does not recites
a first electrode disposed on the second insulating layer and electrically connected to the second metal pattern layer,
wherein the anti-reflection pattern layer is disposed on the display panel, and is configured to electrically connect a first electrode to the second metal pattern layer.
In the same field of endeavor, KIM et al. teach
a first electrode ([0057], FIG. 3, i.e. driving lines TL) disposed on (FIG. 3, i.e. as shown by the figure) the second insulating layer ([0078], FIG. 3, i.e. insulating layer 210) and electrically connected to ([0082], FIG. 3 & 6, i.e. driving lines TL) the second metal pattern layer ([0078], FIG. 3, i.e. insulating layer 210),
wherein the anti-reflection pattern layer ([0057], FIG. 3, i.e. black matrix pattern BM) is disposed on (FIG. 3, i.e. as shown by the figure) the display panel ([0055], FIG. 2, i.e. display panel 510), and is configured to electrically connect ([0056], FIG. 3, i.e. bridge lines) a first electrode ([0082], FIG. 3 & 6, i.e. driving lines TL) to the second metal pattern layer ([0056], FIG. 3, i.e. bridge lines BL).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine US Patent No. 10684698 teaching of touch display comprising a black matrix as anti-reflection layer with KIM et al. teaching of display device comprising first electrode on second insulating layer and anti-reflection pattern layer is disposed on the display panel to effectively manufacture touch display comprising electrode, insulating layer, and anti-reflection layer (KIM et al.’s [0055]-[0058]).
Regarding Claim 11, wherein
KIM et al. teach
a side surface ([0057], FIG. 3, i.e. right surface) of the first and second metal pattern (i.e. please see above citation(s)) is aligned to a side surface ([0057], FIG. 3, i.e. right surface) of the anti-reflection pattern layer (i.e. please see above citation(s)) in a same plane (FIG. 3, i.e. plane of figure as shown by the figure).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/VINH T LAM/Primary Examiner, Art Unit 2628